       Case 1:19-cv-00138-DAD-EPG Document 63 Filed 06/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
10   KYLE PETERSEN ,                                     Case No.: 1:19-cv-00138-DAD-EPG
11                  Plaintiff,
                                                         ORDER REGARDING PLAINTIFF’S MOTION
12          v.                                           INFORMING THE COURT OF PLAINTIFF’S
                                                         ATTEMPT TO USE ADMINISTRATIVE
13   ANTHONY SIMS, JR., and NICHOLAS                     REMEDIES
     TORRES,
14             Defendants.                               (ECF No. 36)
15
16
17          Plaintiff, Kyle Petersen, is proceeding pro se and in forma pauperis in this civil rights action,
18   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). Before the Court
19   is Plaintiff’s motion informing the court of Plaintiff’s attempt to use administrative remedies. (ECF
20   No. 36.) The Court will deny the motion.
21          Plaintiff represents in this motion that he initiated a grievance process by submitting an inmate
22   request “to staff, to the Acting Captain at FCC Lompoc” and that Plaintiff was forced to use his own
23   paper in doing so because staff in Lompoc’s SHU refused to give Plaintiff a FBOP form. (Id.) Plaintiff
24   further represents that in the inmate request, he explained his attempts to get to the law library using
25   informal procedures “to no avail,” and that he was filing a motion with the Court because “his inmate
26   requests to staff are not being answered, his BP-8’s (informal resolution) are not being answered, and
27   he’s being refused other grievance forms. And so he needs to put his attempts on the record.” (Id.)
28          Plaintiff does not request any relief in his motion, and it appears that Plaintiff was, instead,

                                                         1
        Case 1:19-cv-00138-DAD-EPG Document 63 Filed 06/29/20 Page 2 of 2



 1   simply seeking to document his attempts and did so through a motion rather than a notice to the Court.

 2            Further, as set forth below, since filing the motion, Plaintiff has filed multiple documents with

 3   the Court, demonstrating that he is able to prosecute this action. Specifically, since filing the motion,

 4   Plaintiff has filed a request for entry of default (ECF No. 37); a motion to serve order denying motion

 5   for judicial notice (ECF No. 38); a notice of CDCR’s refusal to informally resolve Plaintiff’s

 6   discovery requests (ECF No. 41); an opposition to Defendants’ motion for extension of time (ECF No.

 7   45); a second request for entry of default (ECF No. 48); a notice providing an explanation of current

 8   situation due to COVID-19 (ECF No. 49);1 a third request for entry of default (ECF No. 51); a motion

 9   for extension of time (ECF No. 52); an opposition to Defendants’ motion to dismiss (ECF No. 54); a

10   supplement to the opposition to Defendants’ motion to dismiss (ECF No. 55); a motion for

11   reconsideration (ECF No. 59); a motion for permission to file an answer to Defendant’s reply brief

12   (ECF No. 61); and a motion requesting the Court construe this action as one under 42 U.S.C. § 1983

13   (ECF No. 62).2

14            In light of the foregoing, it is clear that Plaintiff is able to file documents necessary to

15   prosecute this action. Accordingly, to the extent Plaintiff seeks relief in his motion informing court of

16   Plaintiff’s attempt to use administrative remedies (ECF No. 36), the motion is DENIED.

17
     IT IS SO ORDERED.
18
19       Dated:       June 29, 2020                                        /s/
20                                                                UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25             1
                 In the notice providing an explanation of current situation due to COVID-19, Plaintiff indicated that additional
26   restrictions had been imposed as a result of the COVID-19 crisis and that he was having difficulties obtaining copies
     needed to serve defendants. (ECF No. 49.) In response to that notice, the Court provided Plaintiff with additional
27   accommodations, “in light of the impact that the COVD-19 crisis is having on Plaintiff’s ability to make copies and to
     access the law library.” (ECF No. 50.)
28
               2
                 Plaintiff’s motion for permission to file an answer to Defendant’s reply brief (ECF No. 61) and motion
     requesting the Court construe this action as one under 42 U.S.C. § 1983 (ECF No. 62) remain pending before the Court.

                                                                   2
